Order entered May 8, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00064-CR

                         EX PARTE RYAN EDWARD SCHULLER

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX13-90021-U

                                            ORDER
       The clerk’s record filed in this case does not contain a copy of the trial court’s December

31, 2014 order granting the applicant’s application for writ of habeas corpus. Instead, the clerk’s

record contains a copy of the similar order the trial court signed in Ex parte Eliana Saucedo,

cause no. 05-15-00065-CR.

       We ORDER the Dallas County District Clerk to file, within TEN DAYS of the date of

this order, a supplemental clerk’s record containing the trial court’s December 31, 2014 order

granting applicant’s application for writ of habeas corpus.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE